                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 1 of 12

                     1    MORGAN, LEWIS & BOCKIUS LLP
                          Brian C. Rocca, Bar No. 221576
                     2    brian.rocca@morganlewis.com
                          Robert A. Brundage, Bar No. 159890
                     3    robert.brundage@morganlewis.com
                          One Market, Spear Street Tower
                     4    San Francisco, CA 94105-1596
                          Tel: 415.442.1000
                     5    Fax: 415.442.1001

                     6    Attorneys for Amicus Curiae
                          California Beer and Beverage Distributors
                     7
                          HOLLAND & KNIGHT LLP
                     8    Michael B. Newman, Bar No. 127774
                          michael.newman@hklaw.com
                     9    50 California Street, Suite 2800
                          San Francisco, CA 94111-4799
                    10    Tel: 415.743.6900
                          Fax: 415.743.6910
                    11
                          Attorneys for Amicus Curiae
                    12    Wine and Spirits Wholesalers of California

                    13                                  UNITED STATES DISTRICT COURT

                    14                                EASTERN DISTRICT OF CALIFORNIA

                    15
                          Orion Wine Imports, LLC and Peter            Case No. 2:18-cv-01721-KJM-DB
                    16    Creighton,
                                                                       REPLY BRIEF OF AMICI CURIAE
                    17                           Plaintiffs,           CALIFORNIA BEER AND BEVERAGE
                                                                       DISTRIBUTORS AND WINE AND
                    18                     vs.                         SPIRITS WHOLESALERS OF
                                                                       CALIFORNIA, SUPPORTING
                    19    Jacob Appelsmith, in his Capacity as         DEFENDANT’S MOTION TO DISMISS
                          Director of the California Department of     THIRD AMENDED COMPLAINT
                    20    Alcoholic Beverage Control,
                                                                       Date:              November 22, 2019
                    21                           Defendant.            Time:              10:00 a.m.
                                                                       Place:             Courtroom 3
                    22                                                                    Federal Court Building
                                                                                          501 I Street
                    23                                                                    Sacramento CA
                                                                       Judge:             Hon. Kimberly J.
                    24                                                                    Mueller
                                                                       Action Filed:      June 14, 2018
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           REPLY BRIEF OF AMICI CBBD AND WSWC
 ATTORNEYS AT LAW                                                                                   NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO
                         DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 2 of 12

                     1                                                     TABLE OF CONTENTS

                     2                                                                                                                                      Page

                     3    I.       INTRODUCTION .............................................................................................................. 1

                     4    II.      ARGUMENT ...................................................................................................................... 3

                     5             A.        Plaintiffs Lack Article III Standing. ........................................................................ 3

                     6                       1.         If Orion Shipped Wine Directly From Florida To The Pour House
                                                        in California, The Pour House – Not Orion – Would Be An
                     7                                  Importer And The Consignee Under California Law. ................................ 3

                     8                       2.         The Pour House’s Lack of An Importer’s License Precludes It from
                                                        Receiving Wine Shipped Directly from Florida. ........................................ 6
                     9
                                             3.         Because The Pour House Cannot Receive Wine Shipped Directly
                    10                                  from Orion’s Florida Facility Regardless of Section 23661,
                                                        Plaintiffs Do Not Allege Facts Establishing The Causation and
                    11                                  Redressability Elements of Standing. ......................................................... 7

                    12             B.        On The Merits, The Commerce Clause Allegations Fail to State A Claim. ........... 7

                    13    III.     CONCLUSION ................................................................................................................... 8

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                                                     REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                              i                                   NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO
                         DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 3 of 12

                     1                                               TABLE OF AUTHORITIES

                     2                                                                                                                        Page(s)

                     3    STATUTES
                     4    Cal. Bus. & Prof. Code
                             § 23017 .................................................................................................. 1, 2, 4, 5, 6
                     5       § 23300 .................................................................................................................. 6
                     6       § 23320 .................................................................................................................. 6
                             § 23355 .................................................................................................................. 6
                     7       § 23374 .............................................................................................................. 4, 6
                             § 23378 .................................................................................................................. 4
                     8       § 23661 .................................................................................................. 1, 2, 3, 4, 7
                             § 23667 .............................................................................................................. 5, 6
                     9
                             § 23668 .......................................................................................................... 2, 5, 6
                    10
                          Cal. Civ. Code
                    11       § 2110 .................................................................................................................... 5
                    12    OTHER AUTHORITIES
                    13    U.S. Const.
                             art. III ..................................................................................................... 1, 2, 3, 7, 8
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                                               REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                         ii                                 NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO
                         DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 4 of 12

                     1         Amici Curiae California Beer and Beverage Distributors (“CBBD”) and Wine and Spirits

                     2    Wholesalers of California (“WSWC”) (together “Amici”) submit this reply to Plaintiffs’ “Brief in

                     3    Reply to Amicus” (Dkt. 62, or “Plaintiffs’ Response”), which responded to Amici’s brief (Dkt.

                     4    58, or “Opening Brief”) supporting the motion to dismiss (Dkt. 56) Plaintiffs’ Third Amended

                     5    Complaint (Dkt. 53).

                     6    I.       INTRODUCTION
                     7             As spelled out in Amici’s Opening Brief, unchallenged alcoholic beverage licensing laws

                     8    prohibit a person that lacks an importer’s license from receiving wine or other alcoholic

                     9    beverages shipped directly from outside California. (Dkt. 58 at 6:14-7:15, 7:16-25) There is no
                    10    allegation that Plaintiffs’ intended buyer, the Pour House, has an importer’s license. For this

                    11    reason, the Pour House cannot receive wine shipped directly from Orion’s facility in Florida, and

                    12    it would not be able to receive wine directly from Orion even if this Court enjoined enforcement

                    13    of section 23661.1 (Dkt. 58 at 6:14-9:8) Therefore Plaintiffs have not alleged facts establishing

                    14    either that their injury was caused by the portion of section 23661 that they challenge or that

                    15    enjoining enforcement of that provision would redress their alleged injury. Therefore, they lack

                    16    Article III standing and this Court lacks subject matter jurisdiction. (Dkt. 58 at 9:9-12:18)

                    17             Plaintiffs’ response holds no water. Plaintiffs assert that if section 23661 were enjoined,

                    18    Orion would obtain an importer’s license and ship the wine to the Pour House under Orion’s

                    19    importer’s license. Apparently their unspoken notion is the Pour House would not need an
                    20    importer’s license because Orion would be the importer. That notion is wrong as a matter of law,

                    21    for at least three separate reasons.

                    22             First, under the alcoholic beverage licensing laws’ plain language, “[i]mporter” includes

                    23    “Any person … to whom delivery is first made in this State of alcoholic beverages brought into

                    24    this State from without this State for delivery or use within this State.” § 23017(b) (emphasis

                    25    added). In Plaintiffs’ hypothetical transaction, that person is inescapably the Pour House, since

                    26    wine would be shipped from Orion’s facility in Florida directly to the Pour House in California.

                    27
                          1
                           All statutory references are to the California Business & Professions Code unless otherwise
                    28    specified.
MORGAN, LEWIS &
                                                                                              REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                             1                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO
                         DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 5 of 12

                     1    There is no way around this point. And it is dispositive: Plaintiffs do not dispute that to become

                     2    an importer, one must have an importer’s license. Thus Plaintiffs cannot sell and ship directly

                     3    from Florida to the Pour House unless the Pour House has an importer’s license. There is no

                     4    allegation that it has one.

                     5             Second, when alcoholic beverages are transported into California, a common carrier

                     6    cannot deliver them if the consignee is not a licensed importer or customs broker. The carrier

                     7    must deliver such beverages to the Department of Alcoholic Beverages Control and they are

                     8    forfeited. § 23668. In Plaintiffs’ hypothetical transaction, the Pour House would be the

                     9    consignee. The Pour House would need an importer’s license before the beverages could be
                    10    delivered to it.

                    11             Third, under California law Orion would not be an “importer” of wine that it shipped from

                    12    Florida to the Pour House in California. Section 23017 defines “Importer” to mean any of four

                    13    categories of person. Orion does not fit within any of the categories if it ships wine from Florida

                    14    to the Pour House. In Plaintiffs’ hypothetical transaction, Orion is the out of state shipper – not

                    15    the importer. The Pour House would be the importer.

                    16             Because under Plaintiffs’ scenario the Pour House would be an “importer” under section

                    17    23017 and the “consignee” under section 23668 and therefore needs its own importer’s license,

                    18    and also because Orion would not even be an “importer” under section 23017, it does not matter

                    19    whether Orion has or could get an importer’s license. The Pour House cannot legally receive wine
                    20    shipped by Orion from Florida, nor can a common carrier legally deliver it to the Pour House,

                    21    unless the Pour House has an importer’s license.

                    22             Further, Plaintiffs explicitly disclaim any challenge to these alcoholic beverage licensing

                    23    laws. Thus the licensing laws would continue to preclude the Pour House from receiving wine

                    24    shipped directly from Orion’s facilities in Florida, even if section 23661 were struck down.

                    25    Because unchallenged laws cause the same alleged injury, and would continue to cause it

                    26    regardless of any relief granted in this lawsuit, the causation and redressability elements of Article

                    27    III standing are missing.

                    28             Further leave to amend would be pointless. Plaintiffs’ lack of standing is incurable given
MORGAN, LEWIS &
                                                                                              REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                             2                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 6 of 12

                     1    their explicit admission that they do not challenge the alcoholic beverage licensing laws. The

                     2    Court must dismiss the case for lack of jurisdiction.

                     3    II.      ARGUMENT
                     4             A.      Plaintiffs Lack Article III Standing.
                     5             Plaintiffs’ brief confirms that their alleged Article III injury is exactly what Amici’s

                     6    opening brief says it is. Plaintiffs admit their injury is the alleged loss from not being able to sell

                     7    and ship from Orion’s facility in Florida directly to the Pour House in California. (Dkt. 62 at

                     8    2:14-20) (asserting that they have suffered a “concrete and personal injury” because they “have

                     9    lost income they would otherwise have received from sales to the Pour House if the law allowed
                    10    them to sell and ship directly” and “indirect avenues for getting their wine to the Pour House,

                    11    such as using third-party importers, are economically unfeasible.”)

                    12             Plaintiffs wrongly assert that this injury would be redressed by enjoining part of section

                    13    23661. (Dkt. 62 at 2:21-23) (asserting that “injury is redressable because this Court can enjoin

                    14    enforcement of the provision in Cal. Bus. & Prof. Code § 23661 that wine must be consigned to

                    15    the physical premises of an importer or public warehouse located in the state.”). If this part of

                    16    section 23661 were enjoined, Plaintiffs say, Plaintiffs could obtain California importer and

                    17    wholesaler licenses and “ship wine directly to the Pour House from Orion’s premises in Florida.”

                    18    (Dkt. 62 at 3:2-3) (emphasis added).

                    19             This assertion is wrong for the reasons set forth in Amici’s opening brief. Unless the Pour
                    20    House itself has an importer’s license, it cannot legally receive wine shipped directly from

                    21    Florida, and a common carrier cannot legally deliver such wine to it. There is no allegation that

                    22    the Pour House has an importer’s license. Because the Pour House does not have that license,

                    23    Plaintiffs could not sell and ship directly to the Pour House even if enforcement of section 23661

                    24    were enjoined. (Dkt. 58 at 6:14-7:25, 9:3-8, 9:9-12:18) As detailed below, Plaintiffs’ responses

                    25    just misread California law.

                    26                     1.     If Orion Shipped Wine Directly From Florida To The Pour House in
                                                  California, The Pour House – Not Orion – Would Be An Importer And The
                    27                            Consignee Under California Law.
                    28             The heart of Plaintiffs’ argument is that the wine can be imported under Orion’s
MORGAN, LEWIS &
                                                                                               REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                              3                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 7 of 12

                     1    importer’s license, if Orion obtains one. They say that “Orion would become a licensed importer

                     2    allowed to bring wine into the state if the physical-presence rule is struck down.” (Dkt. 62 at

                     3    4:16-17) They further contend that if Orion had importer’s and wholesaler’s licenses, “Orion

                     4    could import the wine into California by common carrier, Cal. Bus. & Prof. Code § 23661,

                     5    transfer title to itself as a licensed wholesaler, Cal. Bus. & Prof. Code § 23374, and sell and

                     6    deliver it to the Pour House. Cal. Bus. & Prof. Code § 23378.” (Dkt. 62 at 3:2-6) (emphasis

                     7    added).2 Plaintiffs complain that Amici supposedly assume that “Orion would also not be a

                     8    California-licensed importer.” (Dkt. 62 at 3:19-21) They say that any assumption that Orion

                     9    would not be a “California-licensed importer” is “false and contrary to the complaint.” (Dkt. 62
                    10    at 3:21-4:1)

                    11             That does not work.

                    12             First, under California law, Orion would not be the importer of wine sent from Orion in

                    13    Florida to the Pour House in California. The Pour House would be. This is a pure question of

                    14    law, governed by Business & Professions Code section 23017. Section 23017 defines “Importer”

                    15    to include “[a]ny person … to whom delivery is first made in this State of alcoholic beverages

                    16    brought into this State from without this State for delivery or use within this State.” § 23017(b).

                    17    For example, suppose Orion sends wine by Federal Express from its Florida facility directly to

                    18    the Pour House in Truckee. The Pour House would be the person “to whom delivery is first made

                    19    in this State” (since the wine would be shipped directly). The shipment would be of an “alcoholic
                    20    beverage[]” (wine). It would be “brought into this State from without this State” (into California

                    21    from Florida). And it would be both “for delivery … within this State” (for delivery to the Pour

                    22    House in Truckee) and “for … use within this State” (the Pour House is a retailer that sells to

                    23    consumers in California). For this reason alone, the Pour House would be an “Importer” under

                    24    section 23017.

                    25
                          2
                    26      Plaintiffs incorrectly say that section 23374 would authorize Orion to transfer title to itself as a
                          licensed wholesaler. In fact, section 23374 only authorizes a holder of an importer’s license to
                    27    transfer the beverages to itself under another license, allowing it to do with the beverages
                          whatever the other license allows. Plaintiffs’ error in referring to title does not affect the
                    28    substance of the argument and we point it out merely to prevent confusion.
MORGAN, LEWIS &
                                                                                               REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                             4                              NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 8 of 12

                     1             Additionally, section 23017 also defines “Importer” to include “[a]ny consignee of

                     2    alcoholic beverages brought into this State from without this state” for delivery or use in

                     3    California. § 23017(a). The consignee is “the person to whom [freight] is to be delivered.” Cal.

                     4    Civ. Code § 2110. The Pour House would be the “consignee” of alcoholic beverages shipped

                     5    directly to it, and so would be an importer for this reason as well.

                     6             So under section 23017’s plain language, the Pour House would be an importer of wine

                     7    shipped directly to it from Orion in Florida. To receive that delivery, the Pour House must have

                     8    an importer’s license; as Plaintiffs admit, “only licensed importers may import wine.” (Dkt. 62 at

                     9    4:14-15; see Dkt. 58 at 6:27-7:15 (citing statutes)).
                    10             Second, Orion says it would ship by common carrier. (Dkt. 62 at 3:4-5) A common

                    11    carrier cannot legally deliver wine brought into California unless the consignee (again, the person

                    12    to whom it is to be delivered) has an importer’s license. §§ 23667, 23668; Dkt. 58 at 7:16-25.

                    13    For this reason, too, the Pour House must have an importer’s license in order to receive delivery

                    14    of wine shipped directly from Orion’s facility in Florida.

                    15             What we have just said establishes that the Pour House cannot receive delivery of wine

                    16    shipped directly from Florida without an importer’s license. And Plaintiffs’ argument also fails

                    17    for a third reason. Orion would not be an importer under California law if it ships wine directly

                    18    from its Florida facility to the Pour House. Section 23017 defines an “Importer” to mean any of

                    19    four categories of people: (a) any consignee of alcoholic beverages brought into California from
                    20    outside the State, if the beverages are for delivery or use in California; (b) any person to whom

                    21    such beverages are first delivered in California; (c) any person licensed as an importer selling to

                    22    non-licensees in exclusive enclaves of the federal government, subject to specified conditions; (d)

                    23    any person bringing alcoholic beverages into California which are not consigned to any person

                    24    and which are for delivery or use in California. § 23017. Plaintiffs make no effort to explain why

                    25    Orion would be an importer under any of these definitions. It would not. Subdivisions 23017(a),

                    26    (b) and (c) on their face do not apply to Orion: it would not be the consignee, it would not be the

                    27    person to whom the alcoholic beverages are first delivered in California, and this case does not

                    28    involve federal enclaves. Subdivision (d) cannot apply either, because the beverages would be
MORGAN, LEWIS &
                                                                                                 REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                            5                                 NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                          Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 9 of 12

                     1    consigned to the Pour House. Orion would be shipping them from its Florida facility to the Pour

                     2    House. Thus the ‘not consigned to any person’ element of subdivision (d) cannot apply. Because

                     3    Orion does not fall within any of the categories in section 23017, Orion would not be an

                     4    “importer” under section 23017.

                     5             Plaintiffs make no effort to square their argument with section 23017’s definition of

                     6    importer. Their only nod to this section is to say vaguely that it “defines an importer as the entity

                     7    that brings wine into the state.” (Dkt. 62 at 4:13-14) That is not accurate. As already seen,

                     8    section 23017(b) makes the first person to whom the wine is delivered an importer. Section

                     9    23017(a) makes the person to whom the wine is consigned an importer. Under both definitions,
                    10    that is the Pour House.

                    11                     2.      The Pour House’s Lack of An Importer’s License Precludes It from
                                                   Receiving Wine Shipped Directly from Florida.
                    12
                                   Plaintiffs admit that “only licensed importers may import wine.” (Dkt. 62 at 4:14-15
                    13
                          (citing §§ 23300, 23320, 23355 and 23374)) Thus, the Pour House cannot be an importer without
                    14
                          an importer’s license.
                    15
                                   Nor do Plaintiffs explain how a common carrier could deliver wine brought into the state
                    16
                          to the Pour House if it lacks an importer’s license. They hedge that sections 23667 and 23668
                    17
                          “provide that common carriers may only bring wine into the state for licensed importers.” (Dkt.
                    18
                          62 at 4:15-16) (emphasis added). Again that is not accurate. The statutes do not say “for”
                    19
                          licensed importers. They say common carriers may deliver only to licensed importers. Section
                    20
                          23667 requires the “licensed importer” to provide a receipt and provides that if the consignee –
                    21
                          the recipient – refuses to “show his license to the carrier,” the carrier is relieved of the obligation
                    22
                          to deliver the alcoholic beverages. Bus. & Prof. Code § 23677. Section 23668 provides as
                    23
                          relevant here that “whenever the consignee is not a licensed importer or customs agent,” the
                    24
                          carrier must notify the Department of Alcoholic Beverages Control and deliver the alcoholic
                    25
                          beverages to the Department and the beverages are forfeited. Bus. & Prof. Code § 23668
                    26
                          (emphasis added).
                    27
                                   Still, Plaintiffs say, none of the cited statutes “requires a retailer who would receive the
                    28
MORGAN, LEWIS &
                                                                                               REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                              6                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                         Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 10 of 12

                     1    shipment to have an importer license.” (Dkt. 62 at 4:12-13) Again, Plaintiffs are incorrect. The

                     2    cited statutes require any person who would receive a shipment of alcoholic beverages from

                     3    outside California (other than a licensed customs broker, or recipients for specialized purposes

                     4    like selling in federal enclaves) to have an importer’s license.

                     5                     3.     Because The Pour House Cannot Receive Wine Shipped Directly from
                                                  Orion’s Florida Facility Regardless of Section 23661, Plaintiffs Do Not
                     6                            Allege Facts Establishing The Causation and Redressability Elements of
                                                  Standing.
                     7
                                   The absence of any allegation that the Pour House has an importer’s license is fatal to
                     8
                          standing. Plaintiffs do not dispute, and thus concede, that when unchallenged laws impose the
                     9
                          same injury as the challenged law, and would continue to pose that injury regardless of the court’s
                    10
                          decision, the causation and redressability elements of Article III standing are missing. (Dkt. 58 at
                    11
                          9:9-12:18) That is this case. Plaintiffs explicitly do not challenge the alcohol beverage licensing
                    12
                          laws. (Dkt. 62 at 4:1-3) As just described, under these licensing laws the Pour House cannot
                    13
                          receive wine shipped directly from Orion in Florida unless it has an importer’s license and there
                    14
                          is no allegation it has one – so Plaintiffs’ injury is not caused by section 23661. (Dkt. 58 at 6:14-
                    15
                          7:28, 8:19-20, 9:3-8, 10:24-12:18) These laws would remain a barrier even if section 23661 were
                    16
                          enjoined – so enjoining section 23661 would not redress Plaintiffs’ injury. (Dkt. 58 at 9:9-10:23,
                    17
                          11:10-12:18)
                    18
                                   Further, the defect is incurable. There is no prospect that Plaintiffs could amend their
                    19
                          complaint to overcome their standing problem. Plaintiffs do not suggest that they could truthfully
                    20
                          amend their complaint to allege that the Pour House has an importer’s license. Absent that
                    21
                          license, the alcoholic beverage licensing laws preclude Orion from shipping wine from Florida
                    22
                          directly to the Pour House. Plaintiffs, now on their Third Amended Complaint, admittedly do not
                    23
                          challenge those laws. Thus the Court should dismiss for lack of jurisdiction without leave to
                    24
                          amend.
                    25
                                   B.      On The Merits, The Commerce Clause Allegations Fail to State A Claim.
                    26
                                   If the Court reaches the merits, it should dismiss the Third Amended Complaint. Amici
                    27
                          agree with Director Appelsmith’s reply brief.
                    28
MORGAN, LEWIS &
                                                                                              REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                             7                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                         Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 11 of 12

                     1    III.     CONCLUSION

                     2             The Court should dismiss for lack of subject matter jurisdiction because Plaintiffs lack

                     3    Article III standing. If it reaches the merits, the Court should dismiss for failure to state a claim.

                     4    Dated:     November 20, 2019                   Respectfully submitted,

                     5                                                   MORGAN, LEWIS & BOCKIUS LLP3

                     6
                                                                         By        /s/ Robert A. Brundage
                     7                                                            Brian C. Rocca
                                                                                  Robert A. Brundage
                     8
                                                                                  Attorneys for Amicus Curiae
                     9                                                            California Beer and Beverage Distributors
                    10
                                                                         HOLLAND & KNIGHT LLP
                    11

                    12                                                   By       /s/ Michael B. Newman
                                                                                  (as authorized on 11/20/19)
                    13                                                            Michael B. Newman
                    14                                                            Attorneys for Amicus Curiae
                                                                                  Wine and Spirits Wholesalers of California
                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                          3
                            Robert A. Brundage, the filer of this document, hereby attests that he obtained the authorization
                    28    of any other signatory prior to the document’s filing.
MORGAN, LEWIS &
                                                                                               REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                              8                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
                         Case 2:18-cv-01721-KJM-DB Document 63 Filed 11/20/19 Page 12 of 12

                     1                                      CERTIFICATE OF SERVICE

                     2      Case Name:      Orion Wine Imports, LLC, and Peter No.            2:18-cv-01721-KJM-DB
                                            E. Creighton v. Jacob Applesmith
                     3

                     4
                           I hereby certify that on November 20, 2019, I electronically filed the following document with
                     5     the Clerk of the Court by using the CM/ECF system:

                     6           REPLY BRIEF OF AMICI CURIAE CALIFORNIA BEER AND BEVERAGE
                               DISTRIBUTORS AND WINE AND SPIRITS WHOLESALERS OF CALIFORNIA,
                     7           SUPPORTING DEFENDANT’S MOTION TO DISMISS THIRD AMENDED
                                                         COMPLAINT
                     8
                           I certify that all participants in the case are registered CM/ECF users and that service will be
                     9     accomplished by the CM/ECF system.
                    10     I declare under the penalty of perjury under the laws of the State of California the foregoing is
                           true and correct and that this declaration was executed on November 20, 2018, at San Francisco,
                    11     California

                    12

                    13             Robert A. Brundage                                   /s/ Robert A. Brundage
                                   Declarant                                                   Signature
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                             REPLY BRIEF OF AMICI CBBD AND WSWC
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                            9                             NO. 2:18-CV-01721-KJM-DB
  SAN FRANCISCO          DB2/ 37808034.6
